Citation Nr: 0018459	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  98-12 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitled to an increased (compensable) evaluation for the 
veteran's service-connected residuals of infectious 
hepatitis.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from September 1940 
to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to an 
increased (compensable) evaluation for his service-connected 
residuals of infectious hepatitis, evaluated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7345 (1999).  The rating decision 
characterized the issue as one of new and material evidence 
to reopen the claim, but the Board notes the issue is more 
accurately characterized as one seeking an increased 
evaluation.

Subsequently in May 1998, the veteran submitted a notice of 
disagreement with that rating decision.  In June 1998, the RO 
issued a statement of the case to the veteran, who timely 
filed his substantive appeal in August 1998.

A personal hearing before a hearing officer at the RO had 
been scheduled for October 13, 1998, and the veteran was 
given advance notice thereof.  However, the veteran did not 
appear for this hearing.

In November 1999, the Board remanded this issue for further 
development.  The RO, after readjudicating it based on the 
requested development, continued its denial of the veteran's 
claim.  The case has returned to the Board for appellate 
review.


FINDING OF FACT

The claims file does not reveal good cause for the 
appellant's failure to report for a VA examination scheduled 
for March 2000.


CONCLUSION OF LAW

The appellant's claim for an increased rating for residuals 
of infectious hepatitis is denied for failure to report for a 
scheduled VA examination in March 2000.  38 C.F.R. § 3.655 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

When an appellant fails to appear for a scheduled examination 
for an increased rating, 38 C.F.R. § 3.655 dictates that the 
claim be denied unless the appellant had good cause for his 
failure to appear.  The appellant failed to appear for his VA 
examination, requested by the Board in the November 1999 
REMAND, which was scheduled in March 2000.  No explanation 
was offered by either the appellant or his representative.  
In the April 2000 supplemental statement of the case, the RO 
notified the appellant that a claim for an increased rating 
may be denied due to failure to appear for an examination.  
He was provided the pertinent regulation.  Nevertheless, the 
record fails to show any correspondence from the veteran 
since the April 2000 supplemental statement of the case with 
respect to the issue on appeal.  Moreover, the representative 
provided no argument in the June 2000 statement (VA Form 
646).  Thus, good cause for failing to appear was never 
shown.  

Although the claim for entitlement to an increased evaluation 
for residuals of infectious hepatitis is well grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991), no further 
assistance to the appellant is required to comply with the 
duty to assist under 38 U.S.C.A. § 5107(a) and the benefit 
sought on appeal must be denied for failure to report for the 
scheduled examination.  38 C.F.R. § 3.655.  The Board notes 
that the RO has complied with the instructions set out in the 
Board's November 1999 REMAND with respect to obtaining 
additional VA and private medical records.  Nevertheless, 
without a current examination report, the Board cannot assign 
a rating.

Simply put, in the absence of any satisfactory explanation 
for his failure to report for the scheduled VA examination in 
March 2000, the Board finds that his failure to report was 
without good cause, and that the claim must be denied.  See 
Engelke v. Gober, 10 Vet. App. 396, 399 (1997).


ORDER

An increased evaluation for residuals of infectious hepatitis 
is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

